Exhibit ESSEX PROPERTY TRUST, INC. Fourth Quarter 2008 Supplemental Financial Information In July 2008, the Company acquired Chestnut Street Apartments, a 96-unit apartment community located in Santa Cruz, California, for $22.1 million. The property was built in 2002 and includes approximately 9,000 square feet of commercial and retail space. Table of Contents Page Consolidated Operating Results S-1 – S-2 Consolidated Funds From Operations S-3 Consolidated Balance Sheets S-4 Debt Summary S-5 Capitalization S-6 Property Operating Results by Region – Quarter ended December 31, 2008 and 2007 S-7 Property Operating Results by Region – Twelve months ended December 31, 2008 and 2007 S-7.1 Revenue by County – Quarters ended December 31, 2008, December 31, 2007 and September 30, 2008 S-8 Revenue by County – Twelve months ended December 31, 2008 and 2007 S-8.1 Development Pipeline S-9 Redevelopment Pipeline S-10 Co-Investments S-11 Summary of Consolidated Co-Investments and Minority Interest S-12 Income From Discontinued Operations and Selected Financial Data S-13 Exhibit A - Property List by Region 1 - 2 Exhibit B - New Residential Supply Data 3 Exhibit C - 2009 Market Forecast (Supply, Jobs and Apartment Market Conditions) 4 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Twelve Months Ended (Dollars in thousands, except per share amounts) December31, December31, 2008 2007 2008 2007 Revenues: Rental and other property $ 104,831 $ 98,212 $ 407,729 $ 373,959 Management and other fees from affiliates 1,201 1,428 5,166 5,090 106,032 99,640 412,895 379,049 Expenses: Property operating, excluding real estate taxes 25,905 24,664 100,469 91,369 Real estate taxes 8,588 8,350 33,492 31,649 Depreciation and amortization 28,296 28,611 110,860 97,647 Interest 20,368 21,250 78,203 78,938 Amortization of deferred financing costs 774 1,001 2,883 3,055 General and administrative 7,323 7,754 26,984 26,273 Other expenses 1,350 800 1,350 800 92,604 92,430 354,241 329,731 Earnings from operations 13,428 7,210 58,654 49,318 Gain on sale of real estate 2,132 - 4,578 - Gain on early retirement of debt 3,517 - 3,517 - Interest and other income 3,295 2,856 11,343 10,310 Equity income co-investments 495 353 7,820 3,120 Minority interests (5,466 ) (4,540 ) (22,395 ) (19,999 ) Income before discontinued operations income tax provision 17,401 5,879 63,517 42,749 Income tax provision - (400 ) - (400 ) Income before discontinued operations 17,401 5,479 63,517 42,349 Income and gain from discontinued operations, net of minority interests 3,254 48,118 1,837 73,289 Net income 20,655 53,597 65,354 115,638 Dividends to preferred stockholders (2,310 ) (2,310 ) (9,241 ) (9,174 ) Net income available to common stockholders $ 18,345 $ 51,287 $ 56,113 $ 106,464 Net income per share - basic $ 0.70 $ 2.04 $ 2.23 $ 4.34 Net income per share - diluted $ 0.70 $ 2.02 $ 2.21 $ 4.24 See Company’s 10-K and 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Twelve Months Ended Selected Line Item Detail December31, December31, (Dollars in thousands) 2008 2007 2008 2007 Rental and other property Rental $ 98,521 $ 92,911 $ 384,174 $ 352,790 Other property 6,310 5,301 23,555 21,169 Rental and other property $ 104,831 $ 98,212 $ 407,729 $ 373,959 Management and other fees from affiliates Management $ 822 $ 934 $ 3,217 $ 3,457 Development and redevelopment 379 494 1,949 1,294 Promote interest from Fund I - - - 339 Management and other fees from affiliates $ 1,201 $ 1,428 $ 5,166 $ 5,090 General and administrative General and administrative $ 10,931 $ 10,730 $ 41,403 $ 37,302 Allocated to property operating expenses - administrative (2,238 ) (1,537 ) (9,014 ) (5,970 ) Capitalized to real estate (1,370 ) (1,439 ) (5,405 ) (5,059 ) Net general and administrative $ 7,323 $ 7,754 $ 26,984 $ 26,273 Interest and other income Interest income $ 1,469 $ 1,290 $ 4,817 $ 3,947 Lease income, net 1,826 1,566 6,526 6,363 Interest and other income $ 3,295 $ 2,856 $ 11,343 $ 10,310 Equity income in co-investments Equity income in co-investments $ 495 $ 353 $ 1,502 $ 1,074 Gain on sale of co-investment, promote interest, and fees - - 6,318 2,046 Equity income in co-investments $ 495 $ 353 $ 7,820 $ 3,120 Minority interests Limited partners of Essex Portfolio, L.P. $ 1,685 $ 690 $ 6,543 $ 4,915 Perpetual preferred distributions 2,231 2,559 9,909 10,238 Third party ownership interests 442 225 1,458 687 DownREIT limited partners' distributions 1,108 1,066 4,485 4,159 Minority interests $ 5,466 $ 4,540 $ 22,395 $ 19,999 See Company’s 10-K and 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended Twelve Months Ended (Dollars in thousands, except share and per share amounts) December31, December31, 2008 2007 % Change 2008 2007 % Change Funds from operations Net income available to common stockholders $ 18,345 $ 51,287 $ 56,113 $ 106,464 Adjustments: Depreciation and amortization 28,296 29,754 113,294 102,250 Gains not included in FFO (5,356 ) (51,905 ) (7,849 ) (66,470 ) Minority interests and co-investments (1) 2,766 5,563 9,299 11,665 Funds from operations $ 44,051 $ 34,699 $ 170,857 $ 153,909 FFO per share-diluted $ 1.54 $ 1.25 23.3 % $ 6.14 $ 5.58 10.2 % Components of the change in FFO Non-recurring items: Gain on early retirement of bonds (3,517 ) - (3,517 ) - Severance payments 700 - 700 - Loan loss reserves 650 500 650 500 Income generated from TRS activities, net of taxes and expenses (147 ) - (147 ) (413 ) Joint venture - promote interest and fees - - (6,318 ) (10,068 ) Other - - 245 (339 ) Funds from operations excluding non-recurring items 41,737 35,199 162,470 143,589 FFO excluding non-recurring items per share-diluted $ 1.46 $ 1.26 15.2 % $ 5.84 $ 5.20 12.3 % Changes in recurring items: Same-property NOI $ 2,489 $ 10,835 Non-same property NOI 2,651 11,992 Management and other fees from affiliates (227 ) 415 Interest expense and amortization of deferred financing costs 1,109 907 Other items, net 516 (5,268 ) $ 6,538 $ 18,881 Weighted average number of shares outstanding diluted (2) 28,663,993 27,838,516 27,807,946 27,596,668 (1) For the three and twelve months ended December 31, 2008, the amounts included the following adjustments: (i) minority interest related to Operating Partnership units totaling $2.0 million and $6.7 million, respectively, (ii) add back depreciation from unconsolidated co-investments and less depreciation attribuable to third-party ownership of consolidated co-investments totaling $0.8 million and $2.6 million, respectively. (2) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-K and 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Balance Sheets (Dollars in thousands) December31, 2008 December31, 2007 Real Estate: Land and land improvements $ 683,876 $ 670,494 Buildings and improvements 2,595,912 2,447,265 3,279,788 3,117,759 Less:accumulated depreciation (640,026 ) (541,987 ) 2,639,762 2,575,772 Real estate under development 272,273 233,445 Co-investments 76,346 64,191 2,988,381 2,873,408 Cash and cash equivalents 54,719 22,483 Marketable securities 23,886 2,017 Funds held by 1031 exchange faciliator 21,424 - Notes and other receivables 47,637 50,536 Other assets 28,776 31,879 Total assets $ 3,164,823 $ 2,980,323 Mortgage notes payable $ 1,468,931 $ 1,262,873 Exchangeable bonds 171,716 225,000 Lines of credit 120,000 169,818 Cash flow hedge liabilities 73,129 10,227 Other liabilities 105,396 94,215 Total liabilities 1,939,172 1,762,133 Minority interests 234,821 281,960 Series G cumulative convertible preferred stock, liquidation value 145,912 145,912 Stockholders' Equity: Common stock 2 2 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 1,026,037 857,109 Distributions in excess of accumulated earnings (130,697 ) (82,805 ) Accumulated other comprehensive (loss) income (75,424 ) (8,988 ) Total stockholders' equity 844,918 790,318 Total liabilities and stockholders' equity $ 3,164,823 $ 2,980,323 See Company’s 10-K and 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - December 31, 2008 (Dollars in thousands) Percentageof Weighted Weighted Total Balance Average AverageMaturity Debt Outstanding InterestRate In Years Mortgage notes payable Fixed rate - secured 69 % $ 1,217,805 6.1 % 5.9 Variable rate debt(1) 14 % 251,126 4.0 % 21.5 Total mortgage notes payable 83 % 1,468,931 5.8 % 8.6 Exchangeable bonds (2) 10 % 171,716 3.6 % Line of credit - secured (3) 7 % 120,000 3.0 % Total debt 100 % $ 1,760,647 5.4 % Weighted Scheduled principal payments (excludes lines of credit) Average Interest Rate 2009 $ 35,842 6.3 % 2010 152,412 8.1 % 2011 151,281 6.4 % 2012 31,759 5.4 % 2013 192,813 5.8 % Thereafter 1,076,540 5.4 % Total $ 1,640,647 5.5 % Capitalized interest for the three and twelve months ended December 31, 2008 was approximately $2.7 million and $10.9 million, respectively. (1) $236.2 million of the variable rate debt is tax exempt, and $152.7 million of the tax exempt debt is subject to interest rate protection agreements. (2) Exchangeable bonds total $171.7 million and mature in November 2025. This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by Essex Property Trust, Inc. During the fourth quarter of 2008, the Company repurchased $53.2 million of Exchangeable bonds. (3) Secured line of credit commitment is $150 million and is expandable to $250 million at anytime during the first two years.This line is secured by eight of Essex's apartment communities and matures in December 2013.The underlying interest rate is currently the Freddie Mac Reference Rate plus .99% to 1.50%. See Company’s 10-K and 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - December 31, 2008 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,760,647 Common stock and potentially dilutive securities Common stock outstanding 26,396 Limited partnership units (1) 2,413 Options-treasury method 46 Total common stock and potentially dilutive securities 28,855 shares Common stock price per share as of December 31, 2008 $ 76.75 Market value of common stock and potentially dilutive securities $ 2,214,621 Preferred units/stock $ 254,500 Total equity capitalization $ 2,469,121 Total market capitalization $ 4,229,768 Ratio of debt to total market capitalization 41.6 % (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-K and 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended December 31, 2008 and 2007 (Dollars in thousands, except per concessions amounts) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 2008 2007 % Change Revenues: Same-property revenue $ 48,193 $ 47,937 0.5 % $ 22,644 $ 21,045 7.6 % $ 17,383 $ 16,302 6.6 % $ - $ - $ 88,220 $ 85,284 3.4 % Non-same property revenue (2) 5,512 4,735 8,458 7,212 1,942 432 699 549 16,611 12,928 Total Revenues $ 53,705 $ 52,672 $ 31,102 $ 28,257 $ 19,325 $ 16,734 $ 699 $ 549 $ 104,831 $ 98,212 Property operating expenses: Same-property operating expenses $ 15,371 $ 14,928 3.0 % $ 7,350 $ 7,680 -4.3 % $ 5,855 $ 5,521 6.0 % $ - $ - $ 28,576 $ 28,129 1.6 % Non-same property operating expenses (2) 1,922 1,468 2,871 2,515 701 117 423 785 5,917 4,885 Total property operating expenses $ 17,293 $ 16,396 $ 10,221 $ 10,195 $ 6,556 $ 5,638 $ 423 $ 785 $ 34,493 $ 33,014 Net operating income (NOI): Same-property NOI $ 32,822 $ 33,009 -0.6 % $ 15,294 $ 13,365 14.4 % $ 11,528 $ 10,781 6.9 % $ - $ - $ 59,644 $ 57,155 4.4 % Non-same property NOI (2) Redevelopment communities 3,234 2,940 2,335 2,024 - 5,569 4,964 Acquired communities 355 327 3,252 2,673 1,241 315 - - 4,848 3,315 Development communities 1 - 1 - Other real estate assets (1) - 276 (236 ) 276 (236 ) Total non-same property NOI 3,590 3,267 5,587 4,697 1,241 315 276 (236 ) 10,694 8,043 Total NOI $ 36,412 $ 36,276 $ 20,881 $ 18,062 $ 12,769 $ 11,096 $ 276 $ (236 ) $ 70,338 $ 65,198 Same-property operating margin 68 % 69 % 68 % 64 % 66 % 66 % 68 % 67 % Same-property turnover percentage 49 % 51 % 47 % 46 % 49 % 46 % 48 % 49 % Same-property concessions $ 300 $ 427 $ 85 $ 121 $ 82 $ 89 $ 467 $ 637 Average same-property concessions per turn (3) $ 209 $ 302 $ 177 $ 257 $ 142 $ 164 $ 187 $ 262 Net operating income percentage of total 52 % 56 % 30 % 28 % 18 % 17 % 100 % 100 % (Gain)/Loss to lease (4) $ (6,528 ) $ (1,604 ) $ (3,440 ) $ (11,573 ) (Gain)/Loss to lease as a percentage of rental income (3.2 %) (1.1 %) (4.5 %) (2.8 %) Reconciliation of apartment units at end of period Same-property apartment units 11,081 4,643 4,905 20,629 Consolidated Apartment Units 12,500 12,725 6,457 6,361 5,338 5,005 24,295 24,091 Joint Venture 480 480 1,575 2,101 642 515 2,697 3,096 Under Development (5) 268 743 693 238 295 127 1,256 1,108 Total apartment units at end of period 13,248 13,948 8,725 8,700 6,275 5,647 28,248 28,295 Percentage of total 47 % 50 % 31 % 31 % 22 % 20 % 100 % 100 % Average same-property financial occupancy 95.8 % 95.5 % 97.6 % 97.2 % 97.3 % 96.5 % 96.6 % 96.1 % (1) Other real estate assets consists mainly of retail space and commercial properties and their operating results are classified in non-same property results. (2) Includes properties which subsequent to September 1, 2007 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. (4) (Gain)/Loss to lease represents the annualized difference between market rents (without considering the impact of rental concessions) and contractual rents. These numbers include the Company's pro-rata interest in unconsolidated properties. (5) Fund II owns 268 of the units under development as of December 31, 2008. See Company’s 10-K and 10-Q for additional disclosures S-7 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Twelve months ended December 31, 2008 and 2007 (Dollars in thousands, except per concessions amounts) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2008 2007 % Change 2008 2007 % Change 2008 2007 % Change 2008 2007 2008 2007 % Change Revenues: Same-property revenue $ 187,352 $ 184,485 1.6 % $ 79,389 $ 72,611 9.3 % $ 62,338 $ 57,848 7.8 % $ - $ - $ 329,079 $ 314,944 4.5 % Non-same property revenue (2) 26,078 23,819 40,495 26,767 9,342 6,029 2,735 2,400 78,650 59,015 Total Revenues $ 213,430 $ 208,304 $ 119,884 $ 99,378 $ 71,680 $ 63,877 $ 2,735 $ 2,400 $ 407,729 $ 373,959 Property operating expenses: Same-property operating expenses $ 58,990 $ 57,487 2.6 % $ 25,699 $ 25,032 2.7 % $ 21,200 $ 20,070 5.6 % $ - $ - $ 105,889 $ 102,589 3.2 % Non-same property operating expenses (2) 8,445 6,932 15,303 9,204 2,786 1,677 1,538 2,616 28,072 20,429 Total property operating expenses $ 67,435 $ 64,419 $ 41,002 $ 34,236 $ 23,986 $ 21,747 $ 1,538 $ 2,616 $ 133,961 $ 123,018 Net operating income (NOI): Same-property NOI $ 128,362 $ 126,998 1.1 % $ 53,690 $ 47,579 12.8 % $ 41,138 $ 37,778 8.9 % $ - $ - $ 223,190 $ 212,355 5.1 % Non-same property NOI (2) Redevelopment communities 12,675 12,213 13,419 12,868 1,764 1,521 - - 27,858 26,602 Acquired communities 5,141 4,684 11,773 4,695 4,792 2,831 - - 21,706 12,210 Development communities (183 ) (10 ) - (183 ) (10 ) Other real estate assets (1) - 1,197 (216 ) 1,197 (216 ) Total non-same property NOI 17,633 16,887 25,192 17,563 6,556 4,352 1,197 (216 ) 50,578 38,586 Total NOI $ 145,995 $ 143,885 $ 78,882 $ 65,142 $ 47,694 $ 42,130 $ 1,197 $ (216 ) $ 273,768 $ 250,941 Same-property operating margin 69 % 69 % 68 % 66 % 66 % 65 % 68 % 67 % Same-property turnover percentage 56 % 55 % 53 % 51 % 52 % 58 % 54 % 55 % Same-property concessions $ 1,324 $ 1,524 $ 501 $ 379 $ 289 $ 232 $ 2,114 $ 2,135 Average same-property concessions per turn (3) $ 219 $ 259 $ 232 $ 181 $ 122 $ 88 $ 200 $ 201 Average same-property financial occupancy 95.5 % 95.5 % 97.5 % 96.5 % 96.9 % 96.1 % 96.3 % 95.8 % (1) Other real estate assets consists mainly of retail space and commercial properties and their operating results are classified in non-same property results. (2) Includes properties which subsequent to January 1, 2007 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. See Company’s 10-K and 10-Q for additional disclosures S-7.1 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Quarters ended December 31, 2008, December 31, 2007 and September 30, 2008 (Dollars in thousands, except average property rental rates) Average Property Rental Rates Property Revenue Property Revenue December31, December31, December31, December31, September30, Sequential Region Units 2008 2007 % Change 2008 2007 % Change 2008 % Change Southern California Ventura County 3,004 $ 1,363 $ 1,395 -2.3 % $ 12,542 $ 12,475 0.5 % $ 12,456 0.7 % Los Angeles County 2,754 1,752 1,764 -0.7 % 14,717 14,823 -0.7 % 14,872 -1.0 % Orange County 2,037 1,533 1,544 -0.7 % 9,528 9,358 1.8 % 9,600 -0.8 % San Diego County 2,771 1,104 1,087 1.6 % 9,616 9,281 3.6 % 9,489 1.3 % Santa Barbara County 239 1,776 1,750 1.5 % 1,136 1,315 -13.6 % 1,180 -3.7 % Riverside County 276 791 844 -6.3 % 654 685 -4.5 % 640 2.2 % Total same-property 11,081 1,442 1,453 -0.8 % 48,193 47,937 0.5 % 48,237 -0.1 % Los Angeles County 1,311 1,628 5,078 4,297 Santa Barbara County 108 1,369 434 438 Non-same property 1,419 1,608 5,512 4,735 Northern California San Francisco MSA 175 1,864 1,747 6.7 % 959 921 4.1 % 964 -0.5 % Santa Clara County 1,870 1,700 1,586 7.2 % 9,727 8,969 8.5 % 9,537 2.0 % Alameda County 760 1,298 1,222 6.2 % 3,104 2,886 7.6 % 3,024 2.6 % San Mateo County 768 1,682 1,528 10.1 % 3,968 3,528 12.5 % 3,879 2.3 % Contra Costa County 1,070 1,488 1,484 0.3 % 4,886 4,741 3.1 % 4,877 0.2 % Total same-property 4,643 1,588 1,499 5.9 % 22,644 21,045 7.6 % 22,281 1.6 % Santa Clara County 578 1,539 2,778 2,531 Alameda County 356 1,355 1,491 1,192 Contra Costa County 650 1,575 3,149 2,966 Other 230 1,528 1,040 523 Non-same property 1,814 1,515 8,458 7,212 Seattle Metro Total same-property 4,905 1,118 1,063 5.2 % 17,383 16,302 6.6 % 17,156 1.3 % Non-same property 433 1,463 1,942 432 Other Real Estate Assets 699 549 Total same-property revenue 20,629 $ 1,398 $ 1,370 2.0 % $ 88,220 $ 85,284 3.4 % $ 87,674 0.6 % Total non-same property revenue 3,666 $ 1,545 $ 16,611 $ 12,928 See Company’s 10-K and 10-Q for additional disclosures S-8 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Tweleve months ended December 31, 2008 and 2007 (Dollars in thousands, except average property rental rates) Average Property Rental Rates Property Revenue Region Units YTD 2008 YTD 2007 % Change YTD 2008 YTD 2007 % Change Southern California Ventura County 3,004 $ 1,378 $ 1,390 -0.9 % $ 49,887 $ 49,945 -0.1 % Los Angeles County 2,754 1,831 1,792 2.2 % 59,661 58,478 2.0 % Orange County 2,037 1,543 1,525 1.2 % 38,057 37,069 2.7 % San Diego County 2,416 1,100 1,074 2.4 % 32,233 31,281 3.0 % Santa Barbara County 239 1,809 1,716 5.4 % 4,906 4,961 -1.1 % Riverside County 276 812 835 -2.8 % 2,608 2,751 -5.2 % Total same-property 10,726 1,458 1,441 1.2 % 187,352 184,485 1.6 % Los Angeles County 1,036 1,412 18,887 17,292 San Diego County 355 1,258 5,483 5,258 Santa Barbara County 108 1,348 1,708 1,269 Non-same property 1,499 1,377 26,078 23,819 Northern California San Francisco MSA 175 1,815 1,694 7.1 % 3,812 3,528 8.0 % San Mateo County 768 1,632 1,413 15.5 % 15,283 12,835 19.1 % Santa Clara County 1,870 1,656 1,532 8.1 % 37,626 34,714 8.4 % Alameda County 200 1,340 1,248 7.4 % 3,274 3,029 8.1 % Contra Costa County 1,070 1,490 1,461 2.0 % 19,394 18,505 4.8 % Total same-property 4,083 1,599 1,484 7.7 % 79,389 72,611 9.3 % Santa Clara County 578 1,506 10,444 7,135 Alameda County 916 1,278 14,236 12,896 Contra Costa County 650 1,584 12,396 5,210 Other 230 1,259 3,419 1,526 Non-same property 2,374 1,416 40,495 26,767 Seattle Metro Total same-property 4,560 1,088 1,013 7.4 % 62,338 57,848 7.8 % Non-same property 778 1,627 9,342 6,029 Other Real Estate Assets 2,735 2,400 Total same-property revenue 19,369 $ 1,401 $ 1,349 3.8 % $ 329,079 $ 314,944 4.5 % Total non-same property revenue 4,651 $ 1,339 $ 78,650 $ 59,015 See Company’s 10-K and 10-Q for additional disclosures S-8.1 E S S E XP R O P E R T YT R U S T, I N C. Development Pipeline - December 31, 2008 (Dollars in millions) Estimated Units Estimated retail sq. feet (1) Incurred toDate Estimated Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location The Grand Oakland, CA 238 7,800 $ 88.7 $ 7.5 $ 96.2 Dec-06 Dec-08 Feb-09 Sep-09 Fourth Street Berkeley, CA 171 15,500 25.3 45.3 70.6 Apr-08 Feb-10 Feb-10 Aug-10 Joule Broadway (2) (3) Seattle, WA 295 29,100 35.0 69.3 104.3 May-08 Sep-10 Jul-10 May-11 Tasman Place Sunnyvale, CA 284 48,300 26.4 112.5 138.9 Sep-09 Dec-11 Jan-12 Sep-12 Consolidated - Development Projects 988 100,700 175.4 234.6 410.0 Development Projects - Fund II (3) Project Name Location Studio 40-41 Studio City, CA 149 - 50.7 9.9 60.6 Jun-07 Jun-09 Mar-09 Aug-09 Cielo Chatsworth, CA 119 - 25.4 14.1 39.5 Jun-07 May-09 May-09 Sep-09 Fund II - Development Projects 268 - 76.1 24.0 100.1 Total - Development Projects 1,256 100,700 251.5 258.6 510.1 Predevelopment Projects Project Name Location Main Street (2) Walnut Creek, CA - Cadence Campus San Jose, CA - Total - Predevelopment Projects 820 - 73.0 169.4 242.4 Land Held for Future Development (4) Project Name Location City Centre Moorpark, CA 200 - Citiplace San Diego, CA 141 - Park Boulevard (5) Palo Alto, CA 27 - View Pointe Newcastle, WA 24 - Total - Land Held for Future Development 392 - 23.9 - 23.9 Grand Total - Development Pipeline 2,468 100,700 $ 348.4 $ 428.0 $ 776.4 (1) Certain apartment community developments include retail space, and the Company has included the total estimated retail square footage for each development project. (2) The Company has entered into two joint venture development projects with third-parties to develop these properties.Essex has a 50% interest in the two projects. (3) There are construction loans in place for each of these joint venture development projects that provide financing for the majority of the estimated remaining costs to be incurred. (4) The Company owns land in various stages of entitlement that is being held for future development. (5) The Company has entered into an option agreement to sell this land parcel to a third-party.During the option period the Company will continue to complete the entitlement process. See Company’s 10-K and 10-Q for additional disclosures S-9 E S S E XP R O P E R T YT R U S T, I N C. Redevelopment Pipeline - December 31, 2008 (Dollars in thousands)\ Total Estimated Estimated NOI Q4 2008 Incurred Remaining Total Redevelopment For the quarter ended Rehab Units Region/Project Name Units To Date Cost Cost Start Date Q4 2008 Q4 2007 Vacancy Loss completed Approved - Redevelopment Projects (1) Marina Cove, Santa Clara, CA 292 $ 3,112 $ 6,746 $ 9,858 Jun-07 Foothill Commons, Bellevue, WA 360 14,021 22,317 36,338 Jun-07 Woodland Commons, Bellevue, WA 236 3,323 8,456 11,779 Jun-07 888 20,456 37,519 57,975 Active - Redevelopment Projects Southern California Avondale at Warner Center, Woodland Hills, CA 446 11,540 2,530 14,070 Oct-04 $ 1,330 $ 1,169 $ - 198 Pathways, Long Beach, CA 296 8,255 2,505 10,760 Jun-06 918 804 7 247 Highridge, Rancho Palos Verdes, CA 255 4,118 12,445 16,563 Jan-07 986 967 - 9 997 23,913 17,480 41,393 3,234 2,940 7 454 Northern California The Montclaire - Phase I - III, Sunnyvale, CA 390 13,863 1,269 15,132 Aug-06 1,364 1,239 4 390 Boulevard, Fremont, CA 172 8,875 12 8,887 Sep-06 486 241 - 137 Bridgeport, Newark, CA 184 4,372 214 4,586 Oct-06 485 543 - 12 746 27,110 1,495 28,605 2,335 2,023 4 539 Total Active - Redevelopment Projects 1,743 51,023 18,975 69,998 5,569 4,963 11 993 Consolidated - Redevelopment Projects 2,631 $ 71,479 $ 56,494 $ 127,973 $ 5,569 $ 4,963 $ 11 993 (1) These projects are approved and redevelopment activity has commenced but as of Q4 2008 the communities have stabilized operations, and therefore they are classified in same-property operations. See Company’s 10-K and 10-Q for additional disclosures S-10 E S S E XP R O P E R T YT R U S T, I N C. Co-investments - December 31, 2008 Essex Total Fund Property Revenue for NOI for the twelve (Dollars in thousands) Book Original Debt the twelve months ended % months ended % Value Cost Units Amount 2008 2007 Change 2008 2007 Change Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) (1) Southern California Parcwood, Corona, CA 312 $ 24,914 Renaissance, Los Angeles, CA 168 22,988 Total Southern California 480 47,902 $ 8,377 $ 7,756 8.0 % $ 5,239 $ 4,672 12.1 % Northern California Alderwood Park, Newark, CA 96 6,958 Carlmont Woods, Belmont, CA 195 12,690 Davey Glen, Belmont, CA 69 6,654 Enclave, San Jose, CA 637 79,183 Harbor Cove, Foster City, CA 400 34,218 Regency Tower, Oakland, CA 178 10,872 Total Northern California 1,575 150,575 16,958 15,474 9.6 % 17,771 16,572 7.2 % Seattle Metro Echo Ridge, Snoqualmie, WA 120 13,040 Morning Run, Monroe, WA 222 13,487 Tower @ 801, Seattle, WA 173 18,991 Total Seattle Metro 515 45,518 8,186 7,785 5.2 % 5,003 4,739 5.6 % Total - Operating Communities 2,570 243,995 $ 33,521 $ 31,015 8.1 % $ 28,013 $ 25,983 7.8 % Fund II - Development Completed (not stabilized) Eastlake 2851, Seattle, WA 127 27,132 $ 1,106 $ 722 Fund II - Development Pipeline (2) Studio 40-41, Studio City, CA 149 24,849 Cielo, Chatsworth, CA 119 12,877 Total - Development Communities 268 37,726 Total - Fund II $ 69,749 $ 561,266 2,965 $ 308,853 Capitalized costs 720 70,469 Other (3) 5,877 $ 76,346 (1) The Company has a 28.2% interest as a general partner and limited partner in Fund II, and may earn promote income if Fund II exceeds certain financial return benchmarks. (2) See S-9 for more detail about the Fund II Development Pipeline. (3) Included in other investments is a development joint venture in preliminary stages located in Southern California with a carrying value of $5.4 million and a real estate technology investment. See Company’s 10-K and 10-Q for additional disclosures S-11 E S S E XP R O P E R T YT R U S T, I N C. Summary of Consolidated Co-Investments and Minority Interest - December 31, (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in minority interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investments and minority interest: Operations for the quarter ended Balance as of December31, 2008 December31, 2008 Investment in Related Minority DownREIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI DownREITs: Anchor Village $ 14,434 $ 10,750 $ 2,404 110,133 $ 814 $ 382 $ 432 Barkley Apartments 9,173 17,623 2,322 79,205 659 236 423 Brookside Oaks 34,171 13,900 3,917 97,673 797 238 559 Capri at Sunny Hills 17,601 18,920 3,930 167,365 608 164 444 Brentwood (Hearthstone) 15,051 20,471 2,568 58,884 618 164 454 Hidden Valley (2) 40,034 32,722 6,089 62,647 1,325 373 952 Highridge Apartments 24,515 44,807 6,121 298,341 1,387 401 986 Montejo Apartments 9,079 5,719 1,216 29,319 487 156 331 Thomas Jefferson 26,811 19,614 7,067 62,873 758 222 536 Treehouse Apartments 12,217 7,700 2,951 67,728 636 231 405 Valley Park Apartments 15,608 9,755 1,275 56,633 755 210 545 Villa Angelina Apartments 20,136 13,191 3,003 57,709 978 268 710 238,830 215,172 42,863 1,148,510 9,822 3,045 6,777 Hillsdale Garden Apartments (3) 114,435 - 22,527 3,582 1,436 2,146 Joint Ventures - Development (4) 55,955 14,884 14,500 Operating Limited Partnership Units 74,931 Perpetual Preferred Units (5) 80,000 Balance as of December 31, 2008 $ 234,821 (1) Represents the number of DownREIT units that are currently outstanding.Generally, DownREIT units are redeemed for cash equal to the current price of Essex's common stock. (2) The DownREIT has a 75% interest in this community and a joint venture parter has a 25% interest. (3) The Company has an 81.5% interest in this community and the joint venture partner has a 18.5% interest. (4) The Company consolidates two joint venture developments that the Company has 50% interest, in accordance with GAAP. (5) Includes Series B Cumulative Redeemable Preferred Units with an existing distribution rate of 7.875% and can be redeemed at the Company's option on December 31, 2009. See Company’s 10-K and 10-Q for additional disclosures S-12 E S S E XP R O P E R T YT R U S T, I N C. Income From Discontinued Operations and Selected Financial Data - December 31, (Dollars in thousands) Income from Discontinued Operations For the three and twelve months ended December 31, 2008, the Company sold Coral Gardens, Cardiff by the Sea, and St. Cloud apartment communities.For the three and twelve months ended December 31, 2007, the Company sold condominium units at Peregrine Point, and during the three months ended March 31, 2007, the Company sold the City Heights community which was consolidated in accordance with FIN 46R.Income from discontinued operations for 2007 also includes operating results for the four Portland communities sold in December Three Months Ended Twelve Months Ended December31, December31, 2008 2007 2008 2007 Rental revenues $ 530 $ 4,009 $ 7,058 $ 17,425 Interest and other income - - - 290 Revenues 530 4,009 7,058 17,715 Property operating expenses (257 ) (1,566 ) (3,851 ) (7,477 ) Interest expense (123 ) (760 ) (2,210 ) (2,489 ) Depreciation and amortization - (1,143 ) (2,434 ) (4,603 ) Minority interests (11 ) (45 ) 117 (271 ) Expenses (391 ) (3,514 ) (8,378 ) (14,840 ) Gain on sale 3,371 51,905 3,417 131,191 Subordination fees - - - 10,290 Minority interests (256 ) (4,282 ) (260 ) (71,067 ) Net gain on sale of real estate 3,115 47,623 3,157 70,414 Income from discontinued operations $ 3,254 $ 48,118 $ 1,837 $ 73,289 Common Stock Equivalents Q4 2008 YTD 2008 Actual Weighted Avg. Weighted Avg. As of 12/31/08 Common Shares 26,184,488 25,205,367 26,395,807 Stock Options 59,524 107,995 46,250 Exchangeable Bonds - 33,158 - Weighted Avg. Shares Diluted - EPS 26,244,012 25,346,520 26,442,057 Operating Limited Partnership Units 2,419,981 2,461,426 2,413,078 Weighted Avg. Shares Diluted - FFO 28,663,993 27,807,946 28,855,135 See Company’s 10-K and 10-Q for additional disclosures S-13 ESSEX PROPERTY TRUST, INC. Real Estate Information as of December 31, 2008 Square Year Year Property Age of Property Name Address City State Units Footage Acquired Built Ownership Property APARTMENT COMMUNITIES NORTHERN CALIFOFNIRA Santa ClaraCounty 1 Pointe at Cupertino 19920 Olivewood Street Cupertino CA 116 135,200 1998 1963 EPLP 46 1 Carlyle, The 2909 Nieman Boulevard San Jose CA 132 129,200 2000 2000 EPLP 9 1 Enclave, The 4355 Renaissance Drive San Jose CA 637 525,463 2005 1998 Fund II 11 1 Esplanade 350 East Taylor St. San Jose CA 278 279,000 2004 2002 EPLP 7 1 Waterford, The 1700 N. First Street San Jose CA 238 219,600 2000 2000 EPLP 9 1 Le Parc 440 N. Winchester Avenue Santa Clara CA 140 113,200 1994 1975 EPLP 34 1 Marina Cove 3480 Granada Avenue Santa Clara CA 292 250,200 1994 1974 EPLP 35 1 Bristol Commons 732 E. Evelyn Avenue Sunnyvale CA 188 142,600 1995 1989 EPLP 20 1 Brookside Oaks 1651 Belleville Way Sunnyvale CA 170 119,900 2000 1973 DownREIT 36 1 Magnolia Lane 113 South Mary Avenue Sunnyvale CA 32 31,541 2007 2001 EPLP 8 1 Montclaire 450 N. Mathilda Avenue Sunnyvale CA 390 294,100 1988 1973 EPLP 36 1 Summerhill Park 972 Corte Madera Avenue Sunnyvale CA 100 78,500 1988 1988 EPLP 21 Tasman Place 315 Tasman Drive Sunnyvale CA 284 265,296 EPLP 1 Thomas Jefferson 107 South Mary Avenue Sunnyvale CA 156 110,824 2007 1969 DownREIT 40 1 Windsor Ridge 825 E. Evelyn Avenue Sunnyvale CA 216 161,800 1989 1989 EPLP 20 11% 3,085 2,591,128 AlamedaCounty Fourth Street 700 University Avenue Berkeley CA 171 146,255 EPLP 1 Stevenson Place 4141 Stevenson Blvd. Fremont CA 200 433,100 2000 1975 EPLP 34 1 Boulevard 40001 Fremont Blvd. Fremont CA 172 131,200 1996 1978 EPLP 31 1 City View 25200 Carlos Bee Blvd. Hayward CA 560 462,400 1998 1975 EPLP 34 1 Regency Tower 1130 Third Ave. Oakland CA 178 140,900 2005 1975 Fund II 34 The Grand 100 Grand Avenue Oakland CA 238 205,026 EPLP 1 Bridgeport 36826 Cherry Street Newark CA 184 139,000 1987 1987 EPLP 22 1 Alderwood Park Apartments 37057 Magnolia Street Newark CA 96 74,624 2006 1987 Fund II 22 5% 1,390 1,381,224 ContraCostaCounty 1 San Marcos Hilltop Drive at Richmond Pkwy Richmond CA 432 407,600 2003 2003 EPLP 6 1 Bel Air 2000 Shoreline Drive San Ramon CA 462 391,000 1995 1988 EPLP 21 1 Foothill Gardens 1110 Harness Drive San Ramon CA 132 155,100 1997 1985 EPLP 24 1 Twin Creeks 2711-2731 Morgan Drive San Ramon CA 44 51,700 1997 1985 EPLP 24 1 Canyon Oaks 1 Amberstone Lane San Ramon CA 250 237,894 2007 2005 EPLP 4 1 Mill Creek at Windermere 2100 Waterstone Place San Ramon CA 400 381,060 2007 2005 EPLP 4 6% 1,720 1,624,354 San MateoCounty 1 Carlmont Woods 2515 Carlmont Drive Belmont CA 195 107,200 2004 1971 Fund II 38 1 Harbor Cove 900 E. Hillsdale Blvd. Foster City CA 400 306,600 2004 1971 Fund II 38 1 Davey Glen 200 Davey Glen Road Belmont CA 69 65,974 2006 1962 Fund II 47 1 Hillsdale Garden 3421 Edison Avenue San Mateo CA 697 611,505 2006 1948 JV - 81.5% 61 1 Belmont Terrace 1606 Continetals Way Belmont CA 71 72,951 2006 1974 EPLP 35 6% 1,432 1,164,230 San Francisco and MarinCounties 1 Mt. Sutro Terrace Apartments 480 Warren Drive San Francisco CA 99 64,000 1999 1973 EPLP 36 1 Vista Belvedere 15 Red Hill Circle Tiburon CA 76 78,300 2004 1963 EPLP 46 1% 175 142,300 Other 1 Tuscana 315 Mt. Oso Tracy CA 30 29,088 2007 2007 EPLP 2 1 Harvest Park 2327 Summercreek Drive Santa Rosa CA 104 116,628 2007 2004 EPLP 5 1 Chestnut Street Apartments 143 Chestnut Avenue Santa Cruz CA 96 87,640 2008 2002 EPLP 7 1% 230 233,356 36 Total Northern California 30% 8,032 7,136,592 25 SOUTHERN CALIFORNIA Los AngelesCounty 1 Hampton Court 1136 N. Columbus Avenue Glendale CA 83 71,500 1999 1974 EPLP 35 1 Hampton Place 245 W. Loraine Street Glendale CA 132 141,500 1999 1970 EPLP 39 1 Marbrisa 1809 Termino Ave. Long Beach CA 202 122,800 2002 1987 EPLP 22 1 Pathways 5945 E. Pacific Coast Hwy. Long Beach CA 296 197,700 1991 1975 EPLP 34 1 Bunker Hill 222 and 234 S. Figueroa St. Los Angeles CA 456 346,600 1998 1968 EPLP 41 1 Cochran Apartments 612 South Cochran Los Angeles CA 58 51,400 1998 1989 EPLP 20 1 Kings Road 733 North Kings Road Los Angeles CA 196 132,100 1997 1979 EPLP 30 1 Marbella 600 South Detroit Street Los Angeles CA 60 50,108 2005 1991 EPLP 18 1 Belmont Station 1302 West 2nd St. Los Angeles CA 275 225,000 2009 2009 EPLP 0 1 Park Place 400 S. Detroit Street Los Angeles CA 60 48,000 1997 1988 EPLP 21 1 Windsor Court 401 S. Detroit Street Los Angeles CA 58 46,600 1997 1988 EPLP 21 1 Renaissance 630 South Masselin Avenue Los Angeles CA 168 154,268 2006 1990 Fund II 19 1 Marina City Club 4333 Admiralty Way Marina Del Rey CA 101 127,200 2004 1971 EPLP 38 1 Mirabella 13701 Marina Point Drive Marina Del Rey CA 188 176,800 2000 2000 EPLP 9 1 Monterra del Mar 280 E. Del Mar Boulevard Pasadena CA 123 74,400 1997 1972 EPLP 37 1 Monterra del Rey 350 Madison Pasadena CA 84 73,100 1999 1972 EPLP 37 1 Monterra del Sol 280 South Euclid Pasadena CA 85 69,200 1999 1972 EPLP 37 1 Fountain Park 13141 Fountain Park Drive Playa Vista CA 705 608,900 2004 2002 EPLP 7 1 Highridge 28125 Peacock Ridge Drive Rancho Palos Verde CA 255 290,200 1997 1972 DownREIT 37 Studio 40-41 4043 Radford Avenue Studio City CA 149 127,238 Fund II 1 Coldwater Canyon 4250 Codlwater Canyon Studio City CA 39 34,125 2007 1979 EPLP 30 1 Walnut Heights 20700 San Jose Hills Road Walnut CA 163 146,700 2003 1964 EPLP 45 1 Avondale at Warner Center 22222 Victory Blvd. Woodland Hills CA 446 331,000 1999 1970 EPLP 39 16% 4,233 3,519,201 VenturaCounty 1 Camarillo Oaks 921 Paseo Camarillo Camarillo CA 564 459,000 1996 1985 EPLP 24 1 Camino Ruiz Square 105 Camino Ruiz Camarillo CA 160 105,448 2006 1990 EPLP 19 1 Mountain View 649 E. Las Posas Road Camarillo CA 106 83,900 2004 1980 EPLP 29 Cielo Topanga Blvd Chatsworth CA 119 125,400 Fund II 1 Mariner's Place 711 South B Street Oxnard CA 105 77,200 2000 1987 EPLP 22 1 Tierra Vista Rice and Gonzales Oxnard CA 404 387,100 2001 2001 EPLP 8 1 Monterey Villas 1040 Kelp Lane Oxnard CA 122 122,100 1997 1974 EPLP 35 1 Meadowood 1733 Cochran Street Simi Valley CA 320 264,500 1996 1986 EPLP 23 1 Hidden Valley 5065 Hidden Park Court Simi Valley CA 324 310,900 2004 2004 DownREIT 5 1 Lofts at Pinehurst,The 1021 Scandia Avenue Ventura CA 118 71,100 1997 1971 EPLP 38 1 Hillcrest Park 1800 West Hillcrest Drive Newbury Park CA 608 521,900 1998 1973 EPLP 36 1 Pinehurst 3980 Telegraph Road Ventura CA 28 21,200 2004 1973 EPLP 36 1 Woodside Village 675 Providence Ave. Ventura CA 145 136,500 2004 1987 EPLP 22 11% 3,004 2,560,848 1 SOUTHERN CALIFORNIA (cont'd) Santa BarbaraCounty 1 Chimney Sweep 775 Camino Del Sur Drive Goleta CA 91 2006 1967 EPLP 42 1 CBC 6721 El Colegio Drive Goleta CA 148 2006 1962 EPLP 47 1 Hope Ranch (Continental Apartments) 3968-3974 & 3999 Via Lucero Santa Barbara CA 108 2007 1965 EPLP 44 Hope Ranch (Lucero Village) 3968-3974 & 3999 Via Lucero Santa Barbara CA 2007 1973 EPLP 36 1% 347 306,608 OrangeCounty 1 Barkley Apartments 2400 E. Lincoln Ave. Anahiem CA 161 139,800 2000 1984 DownREIT 25 1 Valley Park Apartments 17300 Euclid Ave. Fountain Valley CA 160 169,700 2001 1969 DownREIT 40 1 Capri at Sunny Hills 2341 Daphne Place Fullerton CA 100 128,100 2001 1961 DownREIT 48 1 Wilshire Promenade 141 West Wilshire Avenue Fullerton CA 149 128,000 1997 1992 EPLP 17 1 Montejo Apartments 12911 Dale St. Garden Grove CA 124 103,200 2001 1974 DownREIT 35 1 Huntington Breakers 21270 Beach Boulevard Huntington Beach CA 342 241,700 1997 1984 EPLP 25 1 Hillsborough Park 1501 South Beach Boulevard La Habra CA 235 215,500 1999 1999 EPLP 10 1 Trabuco Villas 25362 Mosswood Way Lake Forest CA 132 131,000 1997 1985 EPLP 24 1 Fairways Apartments 2 Pine Valley Lane Newport Beach CA 74 107,100 1999 1972 EPLP 37 1 Villa Angelina 201 E. Chapman Ave. Placentia CA 256 217,600 2001 1970 DownREIT 39 1 Brentwood Apartment Homes 2301 E. Santa Clara Ave. Santa Ana CA 140 154,800 2001 1970 DownREIT 39 1 Treehouse Apartments 2601 N. Grand Ave. Santa Ana CA 164 135,700 2001 1970 DownREIT 39 8% 2,037 1,872,200 San DiegoCounty 1 Alpine Country 2660 Alpine Blvd. Alpine CA 108 81,900 2002 1986 EPLP 23 1 Alpine Village 2055 Arnold Way Alpine CA 306 254,400 2002 1971 EPLP 38 1 Bonita Cedars 5155 Cedarwood Rd. Bonita CA 120 120,800 2002 1983 EPLP 26 1 Cambridge 660 F. St. Chula Vista CA 40 22,100 2002 1965 EPLP 44 1 Woodlawn Colonial 245-255 Woodlawn Ave. Chula Vista CA 159 104,500 2002 1974 EPLP 35 1 Mesa Village 5265 Clairemont Mesa Blvd. Clairemont CA 133 43,600 2002 1963 EPLP 46 1 Tierra del Sol/Norte 989 Peach Ave. El Cajon CA 156 117,000 2002 1969 EPLP 40 1 Grand Regency 2050 E. Grand Ave. Escondido CA 60 42,400 2002 1967 EPLP 42 1 Mira Monte 10360 Maya Linda Rd. Mira Mesa CA 355 262,600 2002 1982 EPLP 27 1 Country Villas 283 Douglas Drive Oceanside CA 180 179,700 2002 1976 EPLP 33 1 Mission Hills 218 Rancho Del Oro Oceanside CA 282 244,000 2005 1984 EPLP 25 1 Bluffs II, The 6466 Friars Road San Diego CA 224 126,700 1997 1974 EPLP 35 1 Summit Park 8563 Lake Murray Blvd. San Diego CA 300 229,400 2002 1972 EPLP 37 1 Vista Capri - North 3277 Berger Ave. San Diego CA 106 51,800 2002 1975 EPLP 34 1 Carlton Heights 9705 Carlton Hills Blvd. Santee CA 70 48,400 2002 1979 EPLP 30 1 Shadow Point 9830 Dale Ave. Spring Valley CA 172 131,200 2002 1983 EPLP 26 10% 2,771 2,060,500 RiversideCounty 1 Parcwood 1700 Via Pacifica Corona CA 312 270,000 2004 1989 Fund II 20 1 Devonshire Apartments 2770 West Devonshire Ave. Hemet CA 276 207,200 2002 1988 EPLP 21 2% 588 477,200 67 Total Southern California 48% 12,980 10,796,557 30 SEATTLE METROPOLITAN AREA 1 Cedar Terrace 3205 115th Ave. NE Bellevue WA 180 174,200 2005 1984 EPLP 25 1 Emerald Ridge 3010 118th Avenue SE Bellevue WA 180 144,000 1994 1987 EPLP 22 1 Foothill Commons 13800 NE 9th Place Bellevue WA 360 288,300 1990 1978 EPLP 31 1 Palisades, The 13808 NE 12th Bellevue WA 192 159,700 1990 1977 EPLP 32 1 Sammamish View 16160 SE Eastgate Way Bellevue WA 153 133,500 1994 1986 EPLP 23 1 Woodland Commons 13700 NE 10th Place Bellevue WA 236 172,300 1990 1978 EPLP 31 1 Canyon Pointe 1630 228th St. SE Bothell WA 250 210,400 2003 1990 EPLP 19 1 Inglenook Court 14220 Juanita Drive, NE Bothell WA 224 183,600 1994 1985 EPLP 24 1 Salmon Run at Perry Creek 2109 228th Street SE Bothell WA 132 117,100 2000 2000 EPLP 9 1 Stonehedge Village 14690 143rd Blvd., NE Bothell WA 196 214,800 1997 1986 EPLP 23 1 Park Hill at Issaquah 22516 SE 56th Street Issaquah WA 245 277,700 1999 1999 EPLP 10 1 Highlands at Wynhaven 1460 NE Hawthorne Street Issaquah WA 333 424,674 2008 2000 EPLP 9 1 Wandering Creek 12910 SE 240th Kent WA 156 124,300 1995 1986 EPLP 23 1 Bridle Trails 6600 130th Avenue, NE Kirkland WA 108 99,700 1997 1986 EPLP 23 1 Evergreen Heights 12233 NE 131st Way Kirkland WA 200 188,300 1997 1990 EPLP 19 1 Morning Run 18463 Blueberry Lane Monroe WA 222 221,786 2005 1991 Fund II 18 1 Laurels at Mill Creek 1110 164th Street SE Mill Creek WA 164 134,300 1996 1981 EPLP 28 1 Anchor Village 9507 49th Avenue West Mukilteo WA 301 245,900 1997 1981 DownREIT 28 1 Castle Creek 7000 132nd Place, SE Newcastle WA 216 191,900 1998 1998 EPLP 11 1 Brighton Ridge 2307 NE 4th Street Renton WA 264 201,300 1996 1986 EPLP 23 1 Fairwood Pond 14700 SE Petrovitsky Rd. Renton WA 194 189,200 2004 1997 EPLP 12 1 Forest View 650 Duvall Ave. NE Renton WA 192 182,500 2003 1998 EPLP 11 Joule Broadway 523 Broadway Avenue, East Seattle WA 295 191,109 JV - 50% 1 The Cairns 420 Yale Avenue Seattle WA 100 70,806 2007 2006 EPLP 3 1 Fountain Court 2400 4th Street Seattle WA 320 207,000 2000 2000 EPLP 9 1 Linden Square 13530 Linden Avenue North Seattle WA 183 142,200 2000 1994 EPLP 15 1 Eastlake 2851 2833 - 2851 Eastlake Avenue Seattle WA 127 234,086 2008 2008 Fund II 1 1 Maple Leaf 7415 5th Avenue, NE Seattle WA 48 35,500 1997 1986 EPLP 23 1 Spring Lake 12528 35th Avenue, NE Seattle WA 69 42,300 1997 1986 EPLP 23 1 Wharfside Pointe 3811 14th Avenue West Seattle WA 142 119,200 1994 1990 EPLP 19 1 Tower @ 801 801 Pine Street Seattle WA 173 118,500 2005 1970 Fund II 39 1 Echo Ridge 34907 SE Kinsey Street Snoqualmie WA 120 124,359 2005 2000 Fund II 9 31 Total Seattle Metropolitan Area 22% 5,980 5,373,411 19 134 Apartment Communities 100% 26,992 23,306,560 (1) 6 Apartment Communities Under Construction 1,256 1,063,005 (2) Avg. square footage 863 Definitions for Property Ownership Avg. units per property 201 EPLP The Company has a 100% ownership in the community. Avg. age of property 26 Fund II The community is owned by Fund II.The Company has a 28.2% interest in Fund II which is accounted for using the equity method of accounting. (1) Includes 44,318 square feet of retail or commercial space DownREIT The Company holds a 1% special limited partner interest in the partnerships which owns the community.In accordance with GAAP, the Company consolidates this community. (2) Includes 100,700 square feet of estimated retail or commercial space JV - 81.5% The Company has a 81.5% ownership in this community and is consolidated. OTHER REAL ESTATE ASSETS JV - 50% The Company has a 50% ownership in this development and is consolidated. Office Buildings Essex Corporate Headquarter Bldg. 925 E. Meadow Dr. Palo Alto CA 17,400 1997 1988 EPLP Derian Office Building 17461 Derian Av. Irvine CA 110,000 2000 1983 EPLP Essex Southern Cal. Office Building 22110-22120 Clarendon St. Woodland Hills CA 38,940 2001 1982 EPLP River Oaks 535 - 575 River Oaks San Jose CA 262,500 2007 1990 EPLP Hollywood 6230 Sunset Blvd. Los Angeles CA 35,000 2006 1938 EPLP 463,840 2 New Residential Supply: Permits as % of Current Stock 12 Month Permit Period:Trailing 12 Months December 2008 Single Family Data Multi-Family Data All Residential Data Market Median SF Price (2008est**) 2008 SF Affordability* SF Stock 2000 SF Permits Last 12 Months % of Stock MF Stock 2000 MF Permits Last 12 months % of Stock Total Residential Permits Last 12 Months % of Stock Boston $365,700 89% 1,530,000 3,323 0.2% 670,800 3,692 0.6% 7,015 0.3% Nassau-Suffolk $450,800 87% 740,000 2,052 0.3% 240,000 1,416 0.6% 3,468 0.4% Minneapolis $205,300 146% 818,000 4,171 0.5% 351,800 1,380 0.4% 5,551 0.5% Miami/Ft. Lauderdale $305,600 71% 717,000 3,358 0.5% 876,000 4,151 0.5% 7,509 0.5% Chicago $252,700 111% 1,700,000 7,778 0.5% 1,404,900 7,535 0.5% 15,313 0.5% Philadelphia $232,600 114% 1,532,000 6,858 0.4% 515,100 3,393 0.7% 10,251 0.5% Baltimore $276,700 108% 797,000 3,121 0.4% 268,000 2,437 0.9% 5,558 0.5% Wash. D.C. PMSA $358,300 105% 1,299,000 9,076 0.7% 644,300 4,684 0.7% 13,760 0.7% New York PMSA $450,500 54% 760,000 1,143 0.2% 2,920,000 31,086 1.1% 32,229 0.9% Portland $283,900 94% 561,000 4,167 0.7% 225,335 3,346 1.5% 7,513 1.0% Denver $203,500 143% 582,000 3,947 0.7% 274,900 4,647 1.7% 8,594 1.0% Atlanta $154,500 186% 1,122,000 12,307 1.1% 467,800 6,544 1.4% 18,851 1.2% Phoenix $204,100 115% 970,000 11,549 1.2% 360,500 5,545 1.5% 17,094 1.3% Orlando $223,000 105% 482,000 5,288 1.1% 201,500 4,887 2.4% 10,175 1.5% Dallas-Ft. Worth $147,900 175% 1,381,000 17,841 1.3% 650,000 18,257 2.8% 36,098 1.8% Las Vegas $231,500 97% 440,000 5,874 1.3% 215,700 6,438 3.0% 12,312 1.9% Houston $154,000 163% 1,027,000 28,152 2.7% 547,700 14,165 2.6% 42,317 2.7% Austin $189,900 145% 326,000 8,025 2.5% 169,900 5,763 3.4% 13,788 2.8% Totals $260,792 119% 16,784,000 138,030 0.8% 11,004,235 129,366 1.2% 267,396 1.0% Seattle $389,300 75% 656,000 4,730 0.7% 354,487 6,853 1.9% 11,583 1.1% San Francisco $794,000 44% 368,000 555 0.2% 344,000 2,806 0.8% 3,361 0.5% Oakland $506,000 69% 625,000 1,774 0.3% 270,000 1,853 0.7% 3,627 0.4% San Jose $733,000 53% 388,000 968 0.2% 192,000 2,274 1.2% 3,242 0.6% Los Angeles $433,000 55% 1,877,000 3,223 0.2% 1,392,963 7,656 0.5% 10,879 0.3% Ventura $395,000 87% 199,000 347 0.2% 53,295 378 0.7% 725 0.3% Orange $507,000 67% 628,000 1,336 0.2% 340,800 1,985 0.6% 3,321 0.3% San Diego $414,000 64% 664,000 2,160 0.3% 375,664 2,810 0.7% 4,970 0.5% No Cal $646,521 58% 1,381,000 3,297 0.2% 806,000 6,933 0.9% 10,230 0.5% So Cal $440,807 61% 3,368,000 7,066 0.2% 2,162,722 12,829 0.6% 19,895 0.4% ESSEX $487,117 62% 5,405,000 15,093 0.3% 3,323,208 26,615 0.8% 41,708 0.5% Permits:Single Family equals 1 unit, Multi-Family equals 5 or more units Sources:SF Prices - Economy.com :Permits, Total Residential Stock - U.S.
